EXHIBIT 10.6

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective March 16, 2015 (the “Effective Date”) by and between Ross Stores,
Inc., a Delaware corporation (“Ross” or “the Company”), and Michael O'Sullivan
(the “Executive”), and is made in consideration for Executive’s continued
eligibility for future equity awards (the sufficiency of such consideration is
acknowledged by the parties). The parties hereby amend the Executive Employment
Agreement between the Company and the Executive previously executed effective
June 1, 2014 (the “Agreement”), as follows:
1.
Paragraph 6(c) (Termination for Cause) is hereby deleted in its entirety and
replaced with the following new Paragraph 6(c):

(c) For Cause. The Company may terminate the Executive’s employment for Cause.
For this purpose, “Cause” means the occurrence of any of the following (i) the
Executive’s continuous failure to substantially perform the Executive’s duties
hereunder (unless such failure is a result of a Disability as defined in Section
6(b)); (ii) the Executive’s theft, dishonesty, breach of fiduciary duty for
personal profit or falsification of any documents of the Company; (iii) the
Executive’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (iv) knowing
or intentional misconduct by the Executive as a result of which the Company is
required to prepare an accounting restatement; (v) the Executive’s unauthorized
use, misappropriation, destruction or diversion of any tangible or intangible
asset or corporate opportunity of the Company (including, without limitation,
the Executive’s improper use or disclosure of confidential or proprietary
information of the Company); (vi) any intentional misconduct or illegal or
grossly negligent conduct by the Executive which is materially injurious to the
Company monetarily or otherwise; (vii) any material breach by the Executive of
the provisions of Section 9 [Certain Employment Obligations] of this Agreement;
or (viii) the Executive’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which materially impairs the Executive’s ability to perform
his or her duties with the Company. A termination for Cause shall not take
effect unless: (1) the Executive is given written notice by the Company of its
intention to terminate the Executive for Cause; (2) the notice specifically
identifies the particular act or acts or failure or failures to act which are
the basis for such termination; and (3) where practicable, the notice is given
within sixty days of the Company’s learning of such act or acts or failure or
failures to act.
2.
Paragraph 9(b) (Non-Compete) is hereby deleted in its entirety and Paragraphs
9(c), (d) and (e) are re-designated Paragraphs 9(b), (c) and (d), respectively.

Except as specifically provided above, all other provisions of the Agreement
shall remain in full force and effect.



--------------------------------------------------------------------------------

EXHIBIT 10.6

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.
                
ROSS STORES, INC.
 
EXECUTIVE


 
 
 
 
 
 
 
 
 
/s/Barbara Rentler
 
/s/ Michael O'Sullivan
By: Barbara Rentler
 
By: Michael O'Sullivan
Chief Executive Officer
 
President and Chief Operating Officer






